 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD DAVE RENTERIA,                              No. 1:17-cv-01451-LJO-JLT (PC)
12                        Plaintiff,                     ORDER CLOSING THE CASE
13            v.                                         (Doc. 39)
14    P. MALDONADO, et al.,
15                        Defendants.
16

17
            On June 20, 2019, the parties filed a stipulation for voluntary dismissal with prejudice,
18   pursuant to Federal Rule of Civil Procedure 41(a)(1)(i). Rule 41(a)(1)(A)(ii) allows the parties to
19   dismiss an action voluntarily, after service of an answer, by filing a written stipulation to dismiss
20   signed by all of the parties who have appeared. Carter v. Beverly Hills Sav. & Loan Asso., 884
21   F.2d 1186, 1191 (9th Cir. 1989); Eitel v. McCool, 782 F.2d 1470, 1472-73 (9th Cir. 1986).
22          Once the stipulation between the parties who have appeared is properly filed or made in
23   open court, no order of the court is necessary to effectuate dismissal. Fed. R. Civ. Pro.
24   41(a)(1)(ii); Eitel, 782 F.2d at 1473 n.4. “Caselaw concerning stipulated dismissals under Rule
25   41(a)(1)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and
26   does not require judicial approval.” In re Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989); Gardiner v.
27   A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984); see also Gambale v. Deutsche Bank AG,
28   377 F.3d 133, 139 (2d Cir. 2004); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,

                                                         1
 1   1077 (9th Cir. 1999) cf. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (addressing

 2   Rule 41(a)(1) dismissals). “The plaintiff may dismiss some or all of the defendants, or some or

 3   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the

 4   action as to the defendants who are the subjects of the notice.” Wilson, 111 F.3d at 692; Concha

 5   v. London, 62 F.3d 1493, 1506 (9th Cir. 1995).

 6          Because the parties have filed a stipulation for dismissal of this case with prejudice under

 7   Rule 41(a)(1)(A)(ii), which is signed by all parties who have made an appearance, this case has

 8   terminated. See Fed. R. Civ. Pro. 41(a)(1)(A)(ii); In re Wolf, 842 F.2d at 466; Gardiner, 747 F.2d

 9   at 1189; see also Gambale, 377 F.3d at 139; Commercial Space Mgmt, 193 F.3d at 1077; cf.

10   Wilson, 111 F.3d at 692.

11          Therefore, the Clerk of the Court is directed to close this case in light of the Stipulation

12   For Voluntary Dismissal With Prejudice.

13
     IT IS SO ORDERED.
14
        Dated:     June 25, 2019                                /s/ Jennifer L. Thurston
15
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
